     Case 2:20-cv-00232-JAM-AC Document 91 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAUL CERVANTES,                                     No. 2:20-cv-0232 JAM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    S. BURCIAGA,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a request for the court to enter judgment and grant him damages. ECF No. 39.

19   The defendant is not in default and the request does not identify itself as and does not meet the

20   requirements for a motion for summary judgment, see Fed. R. Civ. P. 56 (requirements for a

21   motion for summary judgment); L.R. 260 (same). The request will therefore be denied.

22          The court further notes that throughout the course of this case, plaintiff has filed a number

23   of statements and other documents which include various assertions about the merits of his

24   claims. Many of the documents are not identified as motions and do not contain clearly

25   identifiable requests for relief, and those that are identified as motions are difficult to decipher

26   because they are often comprised of information largely unrelated to their designation and many

27   appear to have been written on the backside of other documents, making it unclear which portions

28   are intended to be presented to the court. See e.g., ECF Nos. 67-71, 73-74, 76-77, 86, 88-89.
                                                         1
     Case 2:20-cv-00232-JAM-AC Document 91 Filed 09/13/21 Page 2 of 2


 1   Plaintiff is advised that going forward, the front page of any filings in this case should include the
 2   case name (Cervantes v. Burciaga) and case number (2:20-cv-0232 JAM AC P) and clearly
 3   identify the nature of the document (e.g. motion, response, objections, etc.). Furthermore, if
 4   plaintiff’s filings are written on the back of other documents, he must cross out the side that is not
 5   part of his filing so that it is clear to the court that those portions are not part of the filing.
 6           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for judgment, ECF No.
 7   89, is DENIED.
 8   DATED: September 10, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
